UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJuly 31, 2014(Unaudited) Deutsche Gold & Precious Metals Fund (formerly DWS Gold & Precious Metals Fund) Shares Value ($) Common Stocks (a) 98.7% Australia 8.2% Independence Group NL Medusa Mining Ltd.* Newcrest Mining Ltd.* OceanaGold Corp.* (b) (c) Regis Resources Ltd. (b) (Cost $18,176,698) Canada 60.0% Agnico-Eagle Mines Ltd. (b) AuRico Gold, Inc. B2Gold Corp.* (b) Barrick Gold Corp. Continental Gold Ltd.* Detour Gold Corp.* Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. New Gold, Inc.* Osisko Gold Royalties Ltd.* Pan American Silver Corp. Rubicon Minerals Corp.* (b) Silver Wheaton Corp. Teranga Gold Corp. (CDI)* (b) (d) Torex Gold Resources, Inc.* Yamana Gold, Inc. (b) (Cost $110,765,929) Korea 0.6% Korea Zinc Co., Ltd.(Cost $778,918) Mexico 2.1% Fresnillo PLC (e) (Cost $4,812,055) Peru 0.7% Compania de Minas Buenaventura SA (ADR)(Cost $3,491,779) South Africa 10.7% Anglo American Platinum Ltd.* AngloGold Ashanti Ltd.* Gold Fields Ltd. Harmony Gold Mining Co., Ltd.* Impala Platinum Holdings Ltd. Sibanye Gold Ltd. (Cost $29,322,527) United Kingdom 5.6% Randgold Resources Ltd.(Cost $9,382,704) United States 10.8% Argonaut Gold, Inc.* Newmont Mining Corp. Stillwater Mining Co.* (b) Tahoe Resources, Inc.* (b) (Cost $21,103,190) Total Common Stocks (Cost $197,833,800) Exchange-Traded Funds 0.1% ETFS Physical Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $59,034) Troy Ounces Value ($) Commodities 0.4% Gold Bullion*(Cost $904,641) Contracts Value ($) Call Options Purchased 0.0% SPDR Gold Trust, Expiration Date 08/14/2016, Strike Price $124.0 88 SPDR Gold Trust, Expiration Date 09/14/2020, Strike Price $124.0 29 Total Call Options Purchased (Cost $44,916) Put Options Purchased 0.0% SPDR Gold Trust, Expiration Date 08/14/2016, Strike Price $124.0 88 SPDR Gold Trust, Expiration Date 09/14/2020, Strike Price $124.0 29 Total Put Options Purchased (Cost $36,203) Shares Value ($) Securities Lending Collateral 13.2% Daily Assets Fund Institutional, 0.10% (f) (g) (Cost $20,911,454) Cash Equivalents 1.0% Central Cash Management Fund, 0.06% (f) (Cost $1,523,759) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $221,313,807) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $248,480,095.At July 31, 2014, net unrealized depreciation for all securities based on tax cost was $68,797,065.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,353,182 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $79,150,247. (a) Securities are listed in country of domicile. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at July 31, 2014 amounted to $19,639,522, which is 12.4% of net assets. (c) Listed on the Toronto Stock Exchange. (d) Listed on the Australian Securities Exchange. (e) Listed on the London Stock Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest ETFS: Exchange Traded Funds Receipt SPDR: Standard & Poor's Depositary Receipt At July 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Silver Futures USD 9/26/2014 7 ) Currency Abbreviations USD United States Dollar At July 31, 2014, the Deutsche Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks) Group breakdown of the Fund's common stocks Group I: Major producing companies 63 % Group II: Medium established producers 6 % Group III: Junior producers with medium cost production 6 % Group IV: Companies with some production on stream or in start-up 5 % Group V: Primarily exploration companies with or without mineral resources 6 % Group VI: Royalty companies 14
